PER CURIAM.
Appellant pleaded nolo contendere to a charge of grand larceny, reserving his appellate rights to review an order denying his motion for discharge under the speedy trial rule.
Appellant’s contention that the speedy trial time had expired is correct unless he was granted a continuance during the period of time in question. We relinquished jurisdiction so that the trial court could make that determination. We now have the trial court’s order in which he found during an evidentiary hearing that appellant’s counsel, an assistant public defender, was going to be on vacation July 13, 1977, and thus requested a continuance of the trial which had been set.
Accordingly, we think the record is now adequate to support the denial of the appellant’s motion for discharge and we affirm the judgment appealed from.
AFFIRMED.
DOWNEY, C. J., and LETTS and BERA-NEK, JJ., concur.